I respectfully dissent from the majority's opinion regarding the funds deposited in the Cleveland Escrow account between February 20 and February 23, 2001.  I find that  it was impossible to trace any of the specific deposits as testified to by the Receiver at the hearing because the co-mingling of the funds went back long before the time period of the complaint.  T. at 16-17. By finding that appellant has failed to trace the funds, the majority overlooks the fact that it was basically impossible for anyone to trace them.  I would refer this matter back to the receiver and instruct that he employ the same rationale that was applied to the Schedule A parties to the accounts in the Cleveland Escrow fund.